[Cite as State v. Manacapilli, 2013-Ohio-4270.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                          C.A. No.    12CA0056

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
VIRGINIA A. MANACAPILLI                                WAYNE COUNTY MUNICIPAL COURT
                                                       COUNTY OF WAYNE, OHIO
        Appellant                                      CASE No.   TRD 12-07-06204

                                 DECISION AND JOURNAL ENTRY

Dated: September 30, 2013



        CARR, Judge.

        {¶1}     Appellant, Virginia Manacapilli, appeals the judgment of the Wayne County

Municipal Court. This Court reverses and remands.

                                                  I.

        {¶2}     On June 9, 2012, Manacapilli was pulled over in the Village of Mount Eaton and

cited for speeding, a minor misdemeanor. On June 25, 2012, Manacapilli appeared in Mount

Eaton Mayor’s Court and entered a plea of not guilty. On July 2, 2012, the mayor’s court

certified the case and ordered that it be transferred to Wayne County Municipal Court.

Arraignment in municipal court was set for July 11, 2012. While Manacapilli appeared in court

on July 11, 2012, the arraignment was continued until July 18, 2012, at which time Manacapilli

pleaded not guilty. Subsequently, on August 16, 2012, Manacapilli filed a motion to dismiss the

charge on the basis that the speedy trial time had expired. The trial court denied the motion that

same day.
                                                 2


       {¶3}    The matter proceeded to trial and Manacapilli was found guilty of speeding. She

received a $150 fine and her license was suspended for six months.

       {¶4}    Manacapilli filed a timely notice of appeal. Now before this Court, Manacapilli

raises one assignment of error.

                                                II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED BY FAILING TO DISMISS THE CHARGE
       PURSUANT TO R.C. 2945.73.

       {¶5}    In her sole assignment of error, Manacapilli contends that the trial court erred in

denying her motion to dismiss. We agree.

       {¶6}    In support of her assignment of error, Manacapilli argues that the trial court’s

failure to dismiss the charge against her contravened the Supreme Court of Ohio’s interpretation

of the speedy trial statutes articulated in Brecksville v. Cook, 75 Ohio St. 3d 53 (1996).

Manacapilli contends that, because she was not brought to trial in a timely manner as mandated

by R.C. 2945.71, the charge against her should have been dismissed pursuant to R.C. 2945.73.

The State concedes that the trial court erred in denying Manacapilli’s motion to dismiss.

       {¶7}    R.C. 2945.71(A) states, “a person against whom a charge is pending in a court not

of record, or against whom a charge of minor misdemeanor is pending in a court of record, shall

be brought to trial within thirty days after the person’s arrest or the service of summons.”

Pursuant to R.C. 2945.72(F), “[t]he time within which an accused must be brought to trial * * *

may be extended only by * * * [a]ny period of delay necessitated by a removal or change of

venue pursuant to law[.]” R.C. 2945.73(B) elaborates that “[u]pon motion made at or prior to the

commencement of trial, a person charged with an offense shall be discharged if he is not brought

to trial within the time required by [R.C. 2945.71[.]”
                                                3


       {¶8}    In a case that directly informs our analysis in this matter, the Supreme Court of

Ohio held that, while the transfer of a case from a mayor’s court to municipal court does

constitute “removal” as contemplated by R.C. 2945.72, the tolling period extends only from “the

date of arrest or summons until the date of certification to the municipal court.” Brecksville v.

Cook, 75 Ohio St. 3d 53, 58 (1996).

       {¶9}    Here, Manacapilli was cited for speeding on June 9, 2012. After Manacapilli

initially appeared in Mount Eaton Mayor’s Court, the case was certified to Wayne County

Municipal Court on July 2, 2012. Thus, the speedy trial clock began to run on July 2, 2012, and

it is inconsequential for speedy trial purposes that Manacapilli was not arraigned in the municipal

court until July 18, 2012. Cook, 75 Ohio St. 3d at 58. Pursuant to R.C. 2945.71, the State was

required to bring Manacapilli to trial within 30 days of the July, 2, 2012 certification date. On

August 16, 2012, prior to trial, Manacapilli filed a motion to dismiss on speedy trial grounds.

Given that Manacapilli filed her motion well after the 30-day window had expired, the trial court

erred by denying the motion and proceeding to trial.

       {¶10} Manacapilli’s assignment of error is sustained.

                                               III.

       {¶11} Manacapilli’s assignment of error is sustained. The judgment of the Wayne

County Municipal Court is reversed and the cause remanded for further proceedings consistent

with this decision.

                                                                              Judgment reversed,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.
                                                 4


       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellee.




                                                     DONNA J. CARR
                                                     FOR THE COURT



MOORE, P. J.
BELFANCE, J.
CONCUR.


APPEARANCES:

JOHN E. JOHNSON, JR., Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and NATHAN R. SHAKER, Assistant Prosecuting
Attorney, for Appellee.